NO. 12-05-00044-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


VALENCIA O. CURTIS,                                   §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On October 5, 2004, Appellant pleaded guilty to unlawfully carrying a weapon and was
sentenced to confinement for 120 days.  Appellant filed a  pro se notice of appeal on October 5,
2004.  The clerk’s record was filed on February 8, 2005.
            On February 24, 2005, this court notified Appellant that her docketing statement was due at
the time she perfected her appeal, but had not been received.  Appellant was further informed that
unless the docketing statement was filed no later than March 7, 2005, the case would be referred to
the trial court to determine the cause of the delay.  Appellant failed to respond to the notice, and we
remanded the case to the trial court on March 14, 2005.  In our order, we instructed the trial court
to (1) immediately conduct a hearing to determine the cause of Appellant’s failure to file the
docketing statement and whether the appointed counsel has abandoned the appeal, (2) take necessary
action to insure the prompt filing of the docketing statement with this court, (3) make appropriate
findings and recommendations, and (4) prepare a record of the proceedings.
            The trial court set the hearing for March 21, 2005.  Appellant did not appear.  On May 10,
2005, the trial court filed its findings, which included a finding that notice of the March 21 hearing
was sent to the only address the trial court had for Appellant, which was the address of the bonding
company of Appellant; that Appellant failed to appear; and that Appellant had abandoned the appeal.
            As of the date of this opinion, neither a docketing statement nor a brief has been filed in this
court. Accordingly, we consider this appeal without briefs. See Tex. R. App. P. 38.8(b)(4). 
Consequently, there is nothing but the  record presented for review.  We have reviewed the record
for fundamental error and find none.  Accordingly, the appeal is dismissed.
Opinion delivered May 11, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.











(DO NOT PUBLISH)